Exhibit 10.1

 

[***]     =     Certain confidential information contained in this document,
marked by bracketed asterisks, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

SHARE PURCHASE AGREEMENT

 

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of April 9, 2019, is
entered into among SEABED CAPITAL, LLC, a Delaware limited liability company
(“Seller”), and ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation
(“Buyer”).

Recitals:

A. Seller owns, beneficially and of record, 480 shares of common stock (the
“Acquired Shares”) of [***] Limited, a corporation organized under the laws of
the [***] (the “Company”).

B. Buyer desires to acquire from Seller, and Seller desires to assign and
transfer to Buyer, all the Acquired Shares, on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article 1

Definitions

Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in Appendix 1.01 attached
hereto.

Section 1.02. Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”, (b) the word “or” is not exclusive, and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, and neuter forms. Unless the context
otherwise requires, references herein: (i) to Articles, Sections, Exhibits and
Schedules mean the Articles and Sections of, and Exhibits and Schedules attached
to, this Agreement, (ii) to an agreement, instrument, or other document means
such agreement, instrument, or other document as amended, restated,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof, and (iii) to a statute or Applicable Law means such statute
or Applicable Law as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Exhibits and Schedules referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.



--------------------------------------------------------------------------------

Article 2

Assignment and Transfer

Section 2.01. Assignment and Transfer. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall assign and transfer to Buyer, and
Buyer shall acquire from Seller, all of Seller’s right, title, and interest in
and to the Acquired Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.

Section 2.02. Consideration. As consideration for Seller’s assignment and
transfer of the Acquired Shares, (a) Buyer shall issue the Consideration Shares
to Seabed and (b) the Company and Seller shall enter into a Net Smelter Royalty
Agreement in substantially the form of Exhibit A hereto (the “Royalty
Agreement”).

Section 2.03. Transactions to be Effected at the Closing.

(a) At the Closing, Buyer shall:

 

  (i)

deliver to Seller, one or more certificates representing the Consideration
Shares;

 

  (ii)

deliver to Seller:

 

  (A)

the Royalty Agreement, duly executed by Buyer;

 

  (B)

a Registration Rights Agreement in substantially the form of Exhibit B hereto
(the “Registration Agreement”), duly executed by Buyer; and

 

  (C)

all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 7.03 of this
Agreement.

(b) At the Closing, Seller shall deliver to Buyer:

 

  (i)

all certificates representing the Acquired Shares;

 

  (ii)

an assignment of the Acquired Shares to Buyer in form and substance reasonably
acceptable to Buyer (each, an “Assignment”), duly executed by Seller;

 

  (iii)

the Royalty Agreement, duly executed by Seller;

 

  (iv)

the Registration Agreement, duly executed by Seller; and

 

  (v)

all other agreements, documents, instruments or certificates required to be
delivered by Seller at or prior to the Closing pursuant to Section 7.02 of this
Agreement.

Section 2.04. Closing. Subject to the terms and conditions of this Agreement,
the assignment and transfer of the Acquired Shares contemplated hereby shall
take place at a closing (the “Closing”) to be held at 10:00 a.m., Eastern time,
no later than five Business Days after the last of the conditions to Closing set
forth in Article 7 have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Buyer, 5215 West Laurel Street, Tampa, Florida 33607, or at such other time or
on such other date or at such other place as Seller and Buyer may mutually agree
upon in writing (the day on which the Closing takes place being the “Closing
Date”).

 

2



--------------------------------------------------------------------------------

Article 3

Representations and Warranties of Seller

Seller represents and warrants to Buyer that the statements contained in this
Article 3 are true and correct as of the date hereof.

Section 3.01. Organization and Authority of Seller. Seller is a limited
liability company or corporation duly organized, validly existing and in good
standing under the Laws of the state of its organization. Seller has full power
and authority to enter into this Agreement and the Ancillary Documents to which
Seller is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Seller of this Agreement and any Ancillary Document to which Seller
is a party, the performance by Seller of its obligations hereunder and
thereunder, and the consummation by Seller of the transactions contemplated
hereby and thereby have been duly authorized by all requisite limited liability
company or corporate , as the case may be, action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution, and delivery by the other parties hereto) this
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms. When each Ancillary
Document to which Seller is or will be a party has been duly executed and
delivered by Seller (assuming due authorization, execution, and delivery by each
other party thereto), such Ancillary Document will constitute a legal and
binding obligation of Seller enforceable against it in accordance with its
terms.

Section 3.02. No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the Ancillary Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the Organizational Documents of Seller or Company;
(b) conflict with or result in a violation or breach of any provision of any Law
or Governmental Order applicable to Seller or the Company; (c) except as set
forth in Schedule 3.02, require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which
Seller or the Company is a party or by which Seller or the Company is bound or
to which any of their respective properties and assets are subject (including
any Material Contract) or any Permit affecting the properties, assets or
business of the Company; or (d) result in the creation or imposition of any
Encumbrance on any properties or assets of the Company. Except as set forth in
Schedule 3.02, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Seller or the Company in connection with the execution and delivery
of this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby.

Section 3.03. Ownership of Acquired Shares. Seller is the record owner of and
has good and valid title to the Acquired Shares, free and clear of all
Encumbrances.

Section 3.04. Investment Purpose. Seller is acquiring the Consideration Shares
to be acquired by it solely for its own account, for investment purposes, and
not with a view to, or for offer or sale in connection with, any distribution
thereof. Seller acknowledges that the Consideration Shares to be acquired by it
are not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that such Consideration Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act of
1933, as amended or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.

 

3



--------------------------------------------------------------------------------

Section 3.05. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Seller.

Article 4

Representations and Warranties of Seller

Regarding the Company

Seller represents and warrants to Buyer that the statements contained in this
Article 4 are true and correct as of the date hereof.

Section 4.01. Organization and Authority of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of [***] and has full corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on its
business as it has been and is currently conducted.

Section 4.02. Capitalization.

(a) Seller owns beneficially and of record, 480 shares of the Company’s common
stock. The Acquired Shares have been duly authorized and are validly issued,
fully paid, and non-assessable. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own the Acquired Shares free and
clear of all Encumbrances. As of the Closing Date, there will be 605 or fewer
shares of the Company’s common stock outstanding on a fully diluted basis.

(b) The Acquired Shares were issued in compliance with applicable Laws. The
Acquired Shares were not issued in violation of the Organizational Documents of
the Company or any other agreement, arrangement, or commitment to which Seller
or the Company is a party and are not subject to or in violation of any
preemptive or similar rights of any Person.

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any capital stock of the Company or obligating Seller or
the Company to issue or sell any capital stock (including the Acquired Shares),
or any other interest, in the Company. There are no shareholders agreements,
buy-sell agreements, voting trusts, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
capital stock of the Company, including the Acquired Shares.

Section 4.03. No Subsidiaries. The Company does not own, or have any interest in
any shares or have an ownership interest in any other Person.

Section 4.04. Financial Statements. Complete copies of the Company’s unaudited
financial statements consisting of the balance sheet of the Company as at
December 31, 2016 and 2017, and the related statements of income for the years
then ended (the “Financial Statements”) have been delivered to Buyer. The
Financial Statements are based on the books and records of the Company, and
fairly present in all material respects the financial condition of the Company
as of the respective dates they were prepared and the results of the operations
of the Company for the periods indicated. The balance sheet of the Company as of
December 31, 2017, is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date.”

Section 4.05. Undisclosed Liabilities. The Company has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured, or otherwise (“Liabilities”), except (a) those

 

4



--------------------------------------------------------------------------------

which are adequately reflected in the Balance Sheet as of the Balance Sheet
Date, and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.

Section 4.06. Absence of Certain Changes, Events, and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been, with respect to the Company, any:

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company;

(b) amendment of the Organizational Documents of the Company;

(c) split, combination or reclassification of the capital stock of the Company;

(d) issuance, sale or other disposition of, or creation of any Encumbrance on,
any capital stock of the Company, or grant of any options, warrants or other
rights to purchase or obtain (including upon conversion, exchange or exercise)
any capital stock of the Company;

(e) declaration or payment of any distributions on or in respect of any capital
stock of the Company or redemption, purchase or acquisition of any of the
Company’s outstanding of the Company;

(f) incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;

(g) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Balance Sheet or cancellation of any debts or entitlements;

(h) material damage, destruction or loss (whether or not covered by insurance)
to its property;

(i) any capital investment in, or any loan to, any other Person;

(j) acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which the Company is a party or by which it is bound;

(k) any material capital expenditures;

(l) imposition of any Encumbrance upon any of the Company’s properties or
assets, tangible or intangible;

(m) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its members or current or former managers, officers and
employees;

(n) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(o) purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $10,000, individually (in the case
of a lease, per annum) or $25,000 in the

 

5



--------------------------------------------------------------------------------

aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of inventory or supplies in the
ordinary course of business consistent with past practice;

(p) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets, stock or other equity of, or by any other manner, any
business or any Person or any division thereof; or

(q) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.07. Material Contracts.

(a) Schedule 4.07(a) lists each of the following Contracts of the Company
(collectively, the “Material Contracts”):

 

  (i)

each Contract of the Company involving aggregate consideration in excess of
$25,000 and which, in each case, cannot be cancelled by the Company without
penalty or without more than 90 days’ notice;

 

  (ii)

all Contracts that require the Company to purchase its total requirements of any
product or service from a third party or that contain “take or pay” provisions;

 

  (iii)

all Contracts that provide for the indemnification by the Company of any Person
or the assumption of any Tax, environmental or other Liability of any Person;

 

  (iv)

all Contracts that relate to the acquisition or disposition of any business, a
material amount of equity or assets of any other Person or any real property
(whether by merger, sale of stock or other equity interests, sale of assets or
otherwise);

 

  (v)

all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts to which the Company is a party;

 

  (vi)

all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which the Company is a party and which
are not cancellable without material penalty or without more than 90 days’
notice;

 

  (vii)

except for Contracts relating to trade receivables, all Contracts relating to
indebtedness (including, without limitation, guarantees) of the Company;

 

  (viii)

all Contracts, including any tenement leases, with any Governmental Authority to
which the Company is a party (“Government Contracts”);

 

  (ix)

all Contracts that limit or purport to limit the ability of the Company to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

 

  (x)

any Contracts to which the Company is a party that provide for any joint
venture, partnership or similar arrangement by the Company;

 

6



--------------------------------------------------------------------------------

  (xi)

all Contracts between or among the Company on the one hand and Seller or any
Affiliate of Seller (other than the Company) on the other hand; and

 

  (xii)

any other Contract that is material to the Company and not previously disclosed
pursuant to this Section 4.07.

(b) Each Material Contract is valid and binding on the Company in accordance
with its terms and is in full force and effect. None of the Company or, to
Seller’s Knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments, and supplements thereto and waivers thereunder) have been made
available to Buyer.

Section 4.08. Title to Assets. The Company has good and valid title to, or a
valid leasehold interest in, all personal property and other assets reflected in
the Financial Statements or acquired after the Balance Sheet Date, other than
properties and assets sold or otherwise disposed of in the ordinary course of
business consistent with past practice since the Balance Sheet Date. All such
properties and assets (including leasehold interests) are free and clear of
Encumbrances.

Section 4.09. Intellectual Property Assets. The Company is the sole and
exclusive legal and beneficial owner of all right, title and interest in and to
the Intellectual Property Assets, free and clear of Encumbrances. No other
Person has the right to use or disclose any of the Intellectual Property Assets.

Section 4.10. Legal Proceedings; Governmental Orders.

(a) There are no Actions pending or, to Seller’s Knowledge, threatened
(a) against or by the Company affecting any of its properties or assets (or by
or against Seller or any Affiliate thereof and relating to the Company); or
(b) against or by the Company, Seller or any Affiliate of Seller that challenges
or seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any of its properties or
assets.

Section 4.11. Compliance With Laws; Permits.

(a) The Company has complied, and is now complying, with all Laws applicable to
it or its business, properties or assets.

(b) All Permits required for the Company to conduct its business have been
obtained by it and are valid and in full force and effect. All fees and charges
with respect to such Permits as of the date hereof have been paid in full.
Schedule 4.10(b) lists all current Permits issued to the Company, including the
names of the Permits and their respective dates of issuance and expiration. No
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Schedule 4.10(b).

 

7



--------------------------------------------------------------------------------

Section 4.12. Environmental Matters.

(a) The Company is currently and has been in compliance with all Environmental
Laws and has not, and n Seller has not, received from any Person any:
(i) Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

(b) The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Schedule 4.12(b) necessary
for the ownership, lease, operation or use of the business or assets of the
Company and all such Environmental Permits are in full force and effect and
shall be maintained in full force and effect through the Closing Date in
accordance with Environmental Law, and neither Seller nor the Company is aware
of any condition, event or circumstance that might prevent or impede, after the
Closing Date, the ownership, lease, operation or use of the business or assets
of the Company as currently carried out. With respect to any such Environmental
Permits, the Company has undertaken, or will undertake prior to the Closing
Date, all measures necessary to facilitate transferability of the same, and
neither the Company nor Seller is aware of any condition, event or circumstance
that might prevent or impede the transferability of the same, nor have they
received any Environmental Notice or written communication regarding any
material adverse change in the status or terms and conditions of the same.

Article 5

Representations and Warranties of Buyer

Buyer represents and warrants to Seller that the statements contained in this
Article 5 are true and correct as of the date hereof.

Section 5.01. Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Nevada. Buyer has full corporate power and authority to enter into this
Agreement and the Ancillary Documents to which Buyer is a party, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and any Ancillary Document to which Buyer is a party, the performance
by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution, and delivery by Seller) this Agreement constitutes a
legal, valid, and binding obligation of Buyer enforceable against Buyer in
accordance with its terms. When each Ancillary Document to which Buyer is or
will be a party has been duly executed and delivered by Buyer (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms.

Section 5.02. No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the Ancillary Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the Organizational Documents of Buyer; (b) conflict with
or result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) except as set forth on Schedule 5.02, require
the consent, notice or other action by any Person under any Contract to which
Buyer is a party. No consent, approval, Permit, Governmental Order, declaration
or filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer in

 

8



--------------------------------------------------------------------------------

connection with the execution and delivery of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby.

Section 5.03. Valid Issuance of Consideration Shares. The Consideration Shares,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be duly and validly issued, fully
paid, and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.

Section 5.04. Investment Purpose. Buyer is acquiring the Acquired Shares solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Buyer acknowledges that
the Acquired Shares are not registered under the Securities Act of 1933, as
amended, or any state securities laws, and that the Acquired Shares may not be
transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.

Section 5.05. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Buyer.

Section 5.06. Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

Article 6

Covenants

Section 6.01. Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall, and shall cause the Company to, (x) conduct the business
of the Company in the ordinary course of business consistent with past practice;
and (y) use commercially reasonable efforts to maintain and preserve intact the
current organization, business and franchise of the Company and to preserve the
rights, franchises, goodwill and relationships of its employees, customers,
lenders, suppliers, regulators and others having business relationships with the
Company.

Section 6.02. Notice of Certain Events.

(a) From the date hereof until the Closing, Seller shall promptly notify Buyer
in writing of:

 

  (i)

any fact, circumstance, event or action the existence, occurrence or taking of
which (A) has had, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct or (C) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 7.02 to be satisfied;

 

9



--------------------------------------------------------------------------------

  (ii)

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

  (iii)

any notice or other communication from any Governmental Authority in connection
with the transactions contemplated by this Agreement; and

 

  (iv)

any Actions commenced or, to Seller’s Knowledge, threatened against, relating to
or involving or otherwise affecting Seller or the Company that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.10 or that relates to the consummation of the transactions
contemplated by this Agreement.

(b) Buyer’s receipt of information pursuant to this Section 6.02 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement (including Section 8.02 and
Section 9.01(b)) and shall not be deemed to amend or supplement any schedule to
this Agreement.

Section 6.03. Resignations. Seller shall deliver to Buyer written resignations,
effective as of the Closing Date, of the officers and managers of the Company
requested by Buyer at least five Business Days prior to the Closing.

Section 6.04. Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its commercially reasonable
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning the Company, except
to the extent that Seller can show that such information (a) is generally
available to and known by the public through no fault of Seller, any of its
Affiliates or their respective Representatives; or (b) is lawfully acquired by
Seller, any of its Affiliates or their respective Representatives from and after
the Closing from sources which Seller or its Affiliates reasonably believe,
after reasonable inquiry, are not prohibited from disclosing such information by
a legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use commercially reasonable
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information. Nothing herein
shall prevent Seller from disclosing financial information required for its
compliance with any tax Laws.

Section 6.05. Governmental Approvals and Consents.

(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use commercially reasonable efforts to
obtain, or cause to be obtained, all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the Ancillary Documents. Each party
shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders, and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

10



--------------------------------------------------------------------------------

(b) Seller and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Schedule 3.02 and Schedule 5.02.

(c) Without limiting the foregoing provisions of this Section 6.05, Buyer shall
use its commercially reasonable efforts to assist Seller and the Company to
satisfy the conditions set forth in Section 7.02(e) and Section 7.02(f), and
Buyer shall bear all costs and expenses incurred by Buyer in connection with
such activities.

Section 6.06. Closing Conditions. From the date hereof until the Closing, each
party hereto shall, and Seller shall cause the Company to, use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article 7 hereof.

Section 6.07. Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed), and the parties shall
cooperate as to the timing and contents of any such announcement.

Section 6.08. Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

Section 6.09. Restrictive Covenant. For a period of ten years commencing on the
Closing Date, n Seller shall not, and Seller shall not permit any of its
Affiliates to, directly or indirectly, for its own benefit or the benefit of any
other Person, engage in or assist any other Person in engaging in exploring for,
extracting, mining, transporting, processing or otherwise developing seafloor
massive sulfide deposits anywhere within the Exclusive Economic Zone of the
[***] Government.

Article 7

Conditions to Closing

Section 7.01. Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

(b) Seller shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.02, and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 5.02, in each case, in
form and substance reasonably satisfactory to Buyer and Seller, and no such
consent, authorization, order and approval shall have been revoked.

 

11



--------------------------------------------------------------------------------

Section 7.02. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) The representations and warranties of Seller contained in this Agreement,
the Ancillary Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by Seller prior to or
on the Closing Date.

(c) No Action shall have been commenced against Buyer, Seller or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

(d) All approvals, consents and waivers that are listed on Schedule 3.02 shall
have been received, and executed counterparts thereof shall have been delivered
to Buyer at or prior to the Closing.

(e) The Extension Application shall have been approved by the [***] Government,
with the term of the Tenement being extended at least until October 1, 2020,
with terms and conditions no less favorable than those applicable to the
Tenement immediately prior to its expiration on or about October 7, 2018.

(f) Seller or the Company shall have provided Buyer with audited financial
statements of the Company as of and for the year ended December 31, 2018,
prepared in accordance with GAAP and otherwise in form and substance reasonably
satisfactory to Buyer.

(g) The Company shall not have any liability for the Intercompany Liability or
for any other liability owed or purported to be owed to any Affiliate of the
Company, and no liability for the Intercompany Liability or for any other
liability owed or purported to be owed to any Affiliate of the Company should be
included on the books and records of the Company, in each case as determined in
accordance with the FASB Accounting Standards Codifications.

(h) As of the Closing Date, the Company shall not have more than 605 shares of
common stock outstanding on a fully diluted basis.

(i) Seller shall have duly executed and delivered an Assignment to Buyer.

(j) The other Ancillary Documents shall have been executed and delivered by the
parties thereto and true and complete copies thereof shall have been delivered
to Buyer.

(k) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied.

(l) Buyer shall have received the resignations of certain managers and officers
of the Company as requested by Buyer pursuant to Section 6.03.

 

12



--------------------------------------------------------------------------------

(m) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 7.03. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) The representations and warranties of Buyer contained in this Agreement, the
Ancillary Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date.

(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

(d) All approvals, consents and waivers that are listed on Schedule 5.02 shall
have been received, and executed counterparts thereof shall have been delivered
to Seller at or prior to the Closing.

(e) The Ancillary Documents shall have been executed and delivered by the
parties thereto and true and complete copies thereof shall have been delivered
to Seller.

(f) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied.

(g) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Article 8

Indemnification

Section 8.01. Survival. All representations, warranties, covenants, and
agreements of the parties contained herein shall survive the Closing for a
period of 18 months from the Closing Date or, with respect to the covenants and
agreements of the parties contained herein, for the period explicitly specified
therein.

Section 8.02. Indemnification By Seller. Subject to the other terms and
conditions of this Article 8, Seller shall indemnify and defend each of Buyer
and its Affiliates (including the Company) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:

 

13



--------------------------------------------------------------------------------

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement; and

(c) the Intercompany Liability or any other liability owed or purported to be
owed by the Company to any Affiliate of the Company.

Section 8.03. Indemnification By Buyer. Subject to the other terms and
conditions of this Article 8, Buyer shall indemnify and defend Seller and its
Affiliates and Representatives (collectively, the “Seller Indemnitees”) against,
and shall hold each of them harmless from and against, and shall pay and
reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement.

Section 8.04. Indemnification Procedures. The party making a claim under this
Article 8 is referred to as the “Indemnified Party,” and the party against whom
such claims are asserted under this Article 8 is referred to as the
“Indemnifying Party.”

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the

 

14



--------------------------------------------------------------------------------

event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.04(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to
Section 8.04(b), pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. Seller and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 6.04) records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.04(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.04(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is

 

15



--------------------------------------------------------------------------------

payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30 day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

Section 8.05. Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article 8, the Indemnifying
Party shall satisfy its obligations within ten Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such ten Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to 18.0%. Such
interest shall be calculated daily on the basis of a 365/366 day year and the
actual number of days elapsed, without compounding.

Article 9

Termination

Section 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Seller and Buyer;

(b) by Buyer by written notice to Seller if:

 

  (i)

Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article 7
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller’s receipt of written notice of such breach from Buyer; or

 

  (ii)

any of the conditions set forth in Section 7.01 or Section 7.02 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the first anniversary of the date of this Agreement (the “Outside
Date”), unless such failure shall be due to the failure of Buyer to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by it prior to the Closing;

(c) by Seller by written notice to Buyer if:

 

  (i)

Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article 7
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of such breach from Seller; or

 

16



--------------------------------------------------------------------------------

  (ii)

any of the conditions set forth in Section 7.01 or Section 7.03 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Outside Date, unless such failure shall be due to the failure
of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or

(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

Section 9.02. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article 9, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

(a) as set forth in this Article 9; and

(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.

Article 10

Miscellaneous

Section 10.01. Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

Section 10.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the fourth day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 10.02):

 

If to Buyer:

  

Odyssey Marine Exploration, Inc.

5215 W. Laurel Street

Suite 200

Tampa, Florida 33607

Attention: Chief Executive Officer

If to Seller:

  

c/o Kenneth Fried

301 East 50th Street

Apartment #4C

New York, NY 10022

Section 10.03. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 10.04. Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.05. Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

Section 10.06. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
Affiliates. No assignment shall relieve the assigning party of any of its
obligations hereunder.

Section 10.07. No Third-Party Beneficiaries. Except as provided in Article 8,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 10.08. Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

Section 10.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF DELAWARE IN

 

18



--------------------------------------------------------------------------------

EACH CASE LOCATED IN THE CITY OF WILMINGTON (COLLECTIVELY, THE “DELAWARE
COURTS”), AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING, IF THE DELAWARE COURTS
OTHERWISE HAVE SUBJECT MATTER AND IN PERSONAM JURISDICTION WITHOUT GIVING EFFECT
TO THE FOREGOING PROVISIONS OF THIS SECTION 9.09(b). IF THE DELAWARE COURTS DO
NOT HAVE SUBJECT MATTER OR IN PERSONAM JURISDICTION, ANY LEGAL SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE ANCILLARY DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN ANY
COURT OF COMPETENT JURISDICTION. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT, THE ASSIGNMENT, THE ANCILLARY DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
ASSIGNMENT, THE OTHER ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10(c).

Section 10.10. Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 10.11. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[Signatures on following page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

Buyer: ODYSSEY MARINE EXPLORATION, INC. By:   /s/ Mark D. Gordon   Mark D.
Gordon   President and Chief Executive Officer

 

Seller: SEABED CAPITAL, LLC By:   /s/ Ken Fried   Ken Fried, Manager

 

20

Signature Page to Share Purchase Agreement



--------------------------------------------------------------------------------

Appendix 1.01

Definitions

“Acquired Shares” has the meaning set forth in the recitals.

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Documents” means the Assignments, the Registration Agreement, and the
Royalty Agreements.

“Assignment” has the meaning set forth in Section 2.04.

“Balance Sheet” has the meaning set forth in Section 2.04.

“Balance Sheet Date” has the meaning set forth in Section 2.04.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Tampa, Florida are authorized or required by Law to
be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Common Stock” means Buyer’s common stock, par value $0.0001 per share.

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the recitals.

“Consideration Shares” means that number of shares of Buyer Common Stock
(rounded to the nearest number of whole shares) equal to (a) 250,000 multiplied
by (b) a fraction, (i) the numerator of which is the percentage of the Company’s
shares of common stock outstanding on a fully diluted basis represented by the
Acquired Shares as of the Closing Date and (ii) the denominator of which is
80.0%. As an illustration, if there are 605 shares of the Company’s common stock
outstanding on a fully diluted basis on the Closing Date, Consideration Shares
would mean 247,938 shares of Buyer Common Stock. [250,000 * (79.34%/80.00%) =
247,938]

 

App. 1.01–1



--------------------------------------------------------------------------------

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Direct Claim” has the meaning set forth in Section 8.04(c).

“Dollars” or “$” means the lawful currency of the United States.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“Extension Application” means the Application for an Extension of Term of a
Tenement on Form 9 relating to the Tenement, as filed by the Company with the
[***] Government and pending as of the date of this Agreement.

“Financial Statements” has the meaning set forth in Section 2.04.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Government Contracts” has the meaning set forth in Section 4.07(a)(viii).

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any

 

App. 1.01–2



--------------------------------------------------------------------------------

self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

“Indemnified Party” has the meaning set forth in Section 8.04.

“Indemnifying Party” has the meaning set forth in Section 8.04.

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following: (a) data, images and videos relating to
past offshore operations; (b) analyses of or derived from desktop research and
data from secondary sources; (c) exploration, mining, or commercial plans
created by or for Seller; (d) personnel files; (e) trademarks, service marks,
brands, logos, trade names, and other similar indicia of source or origin,
together with the goodwill connected with the use of and symbolized by, and all
registrations, applications for registration, and renewals of, any of the
foregoing; (f) internet domain names and social media account or user names
(including “handles”), all associated web addresses, URLs, websites and web
pages, social media accounts and pages, and all content and data thereon or
relating thereto; (g) trade secrets, know-how, inventions (whether or not
patentable), discoveries, improvements, technology, business and technical
information, databases, data compilations and collections, methods, processes,
techniques, and other confidential and proprietary information and all rights
therein; and (h) all other intellectual property rights.

“Intellectual Property Assets” means all Intellectual Property that is owned by
the Company and used or held for use in the conduct of the Company’s business as
currently conducted or currently proposed to be conducted.

“Intercompany Liability” means the liability in the amount of approximately
$4.8 million purported to be owed to Bluewater Metals Pty Ltd. by the Company.

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director,
manager, or officer of Seller or the Company, after due inquiry.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” has the meaning set forth in Section 4.05.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;

 

App. 1.01–3



--------------------------------------------------------------------------------

provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Authority or other third party.

“Material Adverse Effect” means, with respect to any Person, any event,
occurrence, fact, condition or change that is, or could reasonably be expected
to become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets of
such Person, or (b) the ability of such Person to consummate the transactions
contemplated hereby on a timely basis.

“Material Contracts” has the meaning set forth in Section 4.07(a).

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

“[***] Government” means the [***] and all political subdivisions or agencies
thereof, including the Mineral Resources Authority.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
managing members, managers, officers, employees, consultants, financial
advisors, counsel, accountants and other agents of such Person.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” has the meaning set forth in Section 8.03.

“Tenement” means the exploration license (EL 1877) that was granted to the
Company by the [***] Government with an expiration date of on or around
October 7, 2018.

“Third Party Claim” has the meaning set forth in Section 8.04(a).

 

App. 1.01–4